DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Information Disclosure Statement
	The information disclosure statement submitted on 10/29/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 14, 18-20, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAIK (US 20160344089 A1).
Consider claim 1, BAIK discloses an apparatus for wireless communication (read as the electronic device, fig.1A and 1B, par [0073]-[0074]), comprising: 
a housing (read as housing of the electronic device 10 shown, fig. 1, par [0051]-[0052]); 
a display device supported by the housing (read as the display module 100 supported by the housing, figures 1B and 2, par [0073-[0074] and [0082]), the display device including at least: 
a transparent cover (read as window cover 110 made of a transparent material, fig. 3A, par. [0083]); and 
a panel positioned between the cover and an internal surface of the housing, the panel configured to output graphical content for presentment on the cover via pixels arranged within a visible area of the panel (read as the display panel 140 between the window cover 110 and the internal surface of the housing, the display panel 140 is provided to display images and is LCD with its pixels, fig. 3A, par [0083] and [0090]); and 
an antenna array configured to facilitate wireless communication at the apparatus, the antenna array positioned to overlap a portion of the visible area of the panel and configured to allow graphical content output by the panel to display on the cover at the overlapped portion of the visible area (read as the antenna layer 120, which is provided to ensure transmission and reception performance of the electronic device 1, would be below the window cover 110 and above the panel; the antenna layer 120 may have a metal mesh structure in order to ensure visibility of the display module 100, fig. 3A, par [0086]). 
Consider claim 14, as applied to claim 1 above, BAIK discloses wherein the apparatus comprises a wireless communication device (read as the electronic device, fig.1A and 1B, par [0073]-[0074]).
Consider claim 18, as applied to claim 1 above, BAIK discloses wherein the antenna array is positioned within the panel (read se the configuration shown in figure 3B, which the antenna layer is between touch panel and display panel, figure 3B, par [0080]-[0082]).
Consider claim 19, as applied to claim 18 above, BAIK discloses wherein the antenna array is etched into a touch sensor layer in the panel (read as the configurations on figures 3A and 3B, which the antenna layer is formed on the touch panel having it touch sensors, figures 3A and 3B, par [0080]-[0082]).
Consider claim 20, as applied to claim 1 above, BAIK discloses wherein the antenna array is positioned adjacent one or more layers of material configured to provide separation between the antenna array and one or more conducting planes used by the panel to provide the output of graphical content (read as the configuration on figure 3A, which the antenna layer is formed on the touch panel and the touch panel separated the antenna layer from the display panel, figure 3A, par [0080]-[0082]).
Consider claim 23, as applied to claim 1 above, BAIK discloses wherein one or more antennas of the antenna array comprise a mesh geometry using non-transparent conductors (read as when the antenna layer 120 is disposed at each position P1 to P6, the antenna layer 120 would be positioned such that the mesh pattern formed on one surface of the substrate is toward the front or back surface of the display module 100, par [0126]).
Consider claim 24, as applied to claim 1 above, BAIK discloses wherein one or more antennas of the antenna array is formed on an inner surface of the transparent cover facing the display device (read as the configuration on figure 3A, which the antenna layer is formed the cover and display panel, figure 3A, par [0080]-[0082]).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 21, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAIK (US 20160344089 A1) in view of Mai (US 20130076575 A1).
Consider claim 2, as applied to claim 1 above, BAIK discloses the claimed invention above and wherein the cover includes an internal surface facing toward the internal surface of the housing and an external surface opposite the internal surface (read as internal surface and external surface of window cover 110 made of a transparent material, fig. 3A, par. [0083]) but does not specifically disclose wherein the antenna array is embedded in the external surface of the cover.
Nonetheless, in related art, Mai discloses a similar portable electronic apparatus with antenna structures, wherein the antenna structure would be placed on different locations of the display module, such as on top (external surface) of the glass protection cover 1644 as shown in figure 5, par [0015] and [0019].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mai into the teachings of BAIK for the purpose of achieving better performance at desired location (see par [0019] of Mai).
Consider claim 3, as applied to claim 2 above, BAIK discloses wherein the antenna array comprises a conductive transparent material that is printed on the external surface of the cover (read as the antenna layer 120 or 120a may be formed with a transparent, conductive material in order to ensure visibility of the display module 100 or 100a, par [0137]).
Consider claim 21, as applied to claim 1 above, BAIK discloses the claimed invention above but does not specifically disclose wherein the antenna array is formed within the cover.
Nonetheless, in related art, Mai discloses a similar portable electronic apparatus with antenna structures, wherein the antenna structure would be placed on different locations of the display module, such as within the glass cover as shown in figure 1, par [0015] and [0019].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mai into the teachings of BAIK for the purpose of achieving better performance at desired location (see par [0019] of Mai).
Consider claim 22, as applied to claim 21 above, BAIK discloses wherein the antenna array is formed within the cover using a laminate or using a transparent adhesive (read as adhesive layer, par [0122]-[0124]).
Consider claim 25, as applied to claim 1 above, BAIK discloses the claimed invention but does not specifically disclose wherein the antenna array includes antenna feeds extending from the respective antennas of the antenna array through respective vias in the transparent cover, the antenna feeds configured to carry radio frequency signals to or from the respective antennas.
Nonetheless, in related art, Mai discloses a similar portable electronic apparatus with antenna structures, wherein the antenna structure would be placed on different locations of the display module for feeding received signals, such as within the glass cover which making the feedings going through cover as shown in figure 1; the feedings also need to go through the cover for configuration in figure 5 as the antenna is above the cover, par [0015] and [0019].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mai into the teachings of BAIK for the purpose of achieving better performance at desired location (see par [0019] of Mai).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAIK (US 20160344089 A1) in view of Wang (US 20200411969 A1).
Consider claim 4, as applied to claim 1 above, BAIK discloses the claimed invention above but does not specifically disclose wherein the antenna array embedded in the cover directs radiation in a direction perpendicular to an external surface of the cover.
Nonetheless, in related art, Wang discloses a similar display device with integrated antenna, wherein the forming radiating elements 212 near the display cover 104 and the display panel 310, the first antenna 210 would be dielectrically loaded through the display cover 104 and/or the display panel 310, par [0066].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mai into the teachings of BAIK for the purpose of achieving better performance as it is near the glass cover (see par [0019] of Mai).
Consider claim 13, as applied to claim 1 above, BAIK discloses the claimed invention above but does not specifically disclose wherein the antenna array comprises an array of patch antennas or an array of dipole antennas.
Nonetheless, in related art, Wang discloses a similar display device with integrated antenna, wherein the forming radiating elements 212 near the display cover 104 and the display panel 310, the first antenna 210 would be dielectrically loaded through the display cover 104 and/or the display panel 310; and the antenna type would be monopole antenna, dipole antenna, planar antenna, a slot antenna, a hybrid antenna, a loop antenna, an inverted-F antenna, etc., par [0046] and [0066].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mai into the teachings of BAIK to use dipole antenna as it is cost-efficient.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAIK (US 20160344089 A1) in view of Choi (US 20180188432 A1).
Consider claim 5, as applied to claim 1 above, BAIK discloses the claimed invention above but does not specifically disclose wherein the antenna array includes antenna feeds extending from the respective antennas of the antenna array through a side portion of the cover, the antenna feeds configured to carry radio frequency signals to or from the respective antennas.
Nonetheless, in related art, Choi discloses an antenna-integrated polarizer and flexible display device, comprising a flexible printed circuit board 800 is formed on edge of the substrate/cover so as to have three branches such that a touch electrode of a touch screen, signal connection lines of an antenna-integrated polarizer 500, and an array pad electrode of a display panel are connected to each other, thereby achieving electrical connection, figure 9, par [0116]-[0117]).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Choi into the teachings of BAIK as flex printed circuit would provide less risk of wire connection failure to increase over reliability.

Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAIK (US 20160344089 A1) in view of Choi (US 20180188432 A1), and in further view of Chang (US 20200192542 A1).
Consider claim 6, as applied to claim 5 above, BAIK, as modified by Choi, discloses wherein the antenna feeds are coupled to a first side of a flex printed circuit (FPC), wherein a second side of the FPC is coupled to a circuit element (read as flexible printed circuit board 800 is formed on edge of the substrate/cover so as to have three branches such that a touch electrode of a touch screen, signal connection lines of an antenna-integrated polarizer 500, and an array pad electrode of a display panel are connected to each other, thereby achieving electrical connection, figure 9, par [0116]-[0117]) but does not specifically disclose the circuit element is antenna module and wherein the FPC is configured to carry the radio frequency signals between the antenna array and the antenna module to facilitate the wireless communication.
Nonetheless, in related art, Chang discloses a display device with integrated antenna, comprising FPC 130 for connecting the signals to system board 150 having AP (processor) for wireless signal processing, figure 1, par [0026].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chang into the teachings of BAIK, as modified by Choi, as purpose of allowing the electronic device to process the signals received.
Consider claim 7, as applied to claim 6 above, BAIK, as modified by Choi and Chang, discloses wherein the FPC is bonded to the cover (read as flexible printed circuit board 800 is formed on edge of the substrate/cover so as to have three branches such that a touch electrode of a touch screen, signal connection lines of an antenna-integrated polarizer 500, and an array pad electrode of a display panel are connected to each other, thereby achieving electrical connection, figure 9, par [0116]-[0117]).
Consider claim 8, as applied to claim 6 above, BAIK, as modified by Choi and Chang, discloses wherein the second side of the FPC is detachably coupled to the antenna module (read as flexible printed circuit board 800 is formed on edge of the substrate/cover so as to have three branches such that a touch electrode of a touch screen, signal connection lines of an antenna-integrated polarizer 500, and an array pad electrode of a display panel are connected to each other, thereby achieving electrical connection; also, with enough force, any connection is detachable figure 9, par [0116]-[0117] of Chang).
Consider claim 9, as applied to claim 6 above, BAIK, as modified by Choi and Chang, discloses wherein the second side of the FPC is integrated with the antenna module (read as system board 150 having AP (processor) for wireless signal processing, figure 1, par [0026] of Chang).
Consider claim 10, as applied to claim 6 above, BAIK, as modified by Choi and Chang, discloses wherein the antenna module is positioned between an inner surface of the housing and the panel of the display device (read as the processor within the housing on main circuit board 7, par [0091]-[0095]).
Consider claim 11, as applied to claim 6 above, BAIK, as modified by Choi and Chang, discloses wherein the FPC is configured to carry the radio frequency signals between the antenna array and the antenna module via a direct connection, a capacitive connection, or a slot coupled connection (read as flexible printed circuit board 800 is formed on edge of the substrate/cover so as to have three branches such that a touch electrode of a touch screen, signal connection lines of an antenna-integrated polarizer 500, and an array pad electrode of a display panel are connected to each other, thereby achieving electrical connection; figure 9, par [0116]-[0117] of Chang)
Consider claim 12, as applied to claim 5 above, BAIK, as modified by Choi and Chang, discloses wherein the antenna feeds are coupled to a first side of a flex printed circuit (FPC), wherein a second side of the FPC is coupled to an RF integrated circuit, and wherein the FPC is configured to carry the radio frequency signals between the antenna array and the RF integrated circuit to facilitate the wireless communication (read as flexible printed circuit board 800 is formed on edge of the substrate/cover so as to have three branches such that a touch electrode of a touch screen, signal connection lines of an antenna-integrated polarizer 500, and an array pad electrode of a display panel are connected to each other, thereby achieving electrical connection, par [0116]-[0117] of Chang).

Claims 15 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAIK (US 20160344089 A1) in view of SON (US 20200021016 A1).
Consider claim 15, as applied to claim 1 above, BAIK discloses the claimed invention above but does not specifically disclose wherein the antenna array comprises millimeter wave antenna elements.
Nonetheless, in related art, SON discloses a display assembly including antenna, wherein the antenna is being used for wireless communication including 4G, millimeter wave (mmWave, etc., par [0004].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SON into the teachings of BAIK for purpose of providing high data rate for the wireless communication.
Consider claim 26, BAIK discloses an apparatus for wireless communication (read as the electronic device, fig.1A and 1B, par [0073]-[0074]), comprising: a housing (read as housing of the electronic device 10 shown, fig. 1, par [0051]-[0052]); means for presenting graphical content, the means for presenting being disposed in the housing (read as the display panel 140 between the window cover 110 and the internal surface of the housing, the display panel 140 is provided to display images and is LCD with its pixels, fig. 3A, par [0083] and [0090]); and means for transmitting or receiving wireless signals, the means for transmitting or receiving being disposed (read as the antenna layer 120, which is provided to ensure transmission and reception performance of the electronic device 1, would be below the window cover 110 and above the panel; the antenna layer 120 may have a metal mesh structure in order to ensure visibility of the display module 100, fig. 3A, par [0086]). on a side of the means for presenting which is visible to a user of the apparatus.
However, BAIK discloses the claimed invention above but does not specifically disclose the wireless signal is wireless millimeter wave signal.
Nonetheless, in related art, SON discloses a display assembly including antenna, wherein the antenna is being used for wireless communication including 4G, millimeter wave (mmWave, etc., par [0004].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SON into the teachings of BAIK for purpose of providing high data rate for the wireless communication.
Consider claim 27, as applied to claim 26 above, BAIK, as modified by SON, discloses means for electronically processing the millimeter wave signals, the means for electronically processing being disposed within the housing on a side of the means for presenting opposite the side which is visible to the user (read as the processor within the housing on main circuit board 7, par [0091]-[0095]).
Consider claim 28, as applied to claim 26 above, BAIK discloses means for electronically processing the millimeter wave signals, the means for electronically processing being disposed within the housing between the means for presenting and a top or bottom housing portion (read as the processor within the housing on main circuit board 7, par [0091]-[0095]).

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645